DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application filed on June 30, 2020.
Claims 1-21 are pending.

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
Claims 7 and 8 appear to be contain a typographical error as they appear to be dependent off of the wrong claim. Claims 7 and 8 state to be dependent off of claim 7 but should possibly be dependent on claim 6. In the interest of compact prosecution, the Examiner will interpret claims 7 and 8 to be dependent off of claim 6.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: monitoring module configure to monitor and a training module configured to receive/determine/test/select as stated in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 14, 15, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 7,716,022).

	With respect to Claim 1, Park et al. disclose:
receiving a set of historical data points of a data set; (time series data is data collected over a period of time (historical data points), Column 2, lines 14-19)
determining that a first portion of the set of historical data points comprise at least one outlier that does not correspond to at least one seasonality pattern associated with a second portion of the set of historical data points; (time series data can include outliers, (first portion) structural changes and calendar effects (seasonality pattern/second portion) , Column 6, lines 43-45)
testing a first time-series model that incorporates a first exogenous variable corresponding to a first exogeneous factor (time series model can include autoregressive integrated moving average with exogenous inputs (ARIMAX), Column 4, lines 20-42) to determine that the first time-series model fits both the first portion of the set of historical data points and the second portion of the set of historical data points within an error threshold; (based upon a model selection criteria (testing), a model selection process selects a model that is best suited to forecast a particular time series (first/second potion), Column 2, lines 55-57; model selection criterion can include values such as SSE (sum or square error), MSE (mean square error) or MAPE (mean absolute percent error, Column 10, lines 19-27)
and selecting the first time-series model to predict future data points of the data set. (model selection process selects a model from the pool for use in forecasting or other data model analysis, Column 2, lines 55-57)

With respect to Claim 2, all the limitations of Claim 1 have been addressed above; and Park et al. further disclose:
wherein the future data points predicted by the first time-series model do not incorporate any influence of the exogenous variable. (model selected can be one of local level models, local trend models, local seasonal models, local models, etc. wherein local level models forecast time series whose level (or mean) component varies with time, local trend models forecast time series whose level or trend components vary with time, local seasonal models forecast time series whose level or seasonal components vary with time and local models forecast time series whose level, trend or seasonal components vary with time (does not incorporate any influence of the exogenous variable), Column 3, lines 25-67)

With respect to Claim 3, all the limitations of Claim 1 have been addressed above; and Park et al. further disclose:
wherein the future data points predicted by the first time-series model incorporate an influence of the exogenous variable by accepting as input a value for the exogenous variable. (model selected can be one of casual time series models that are influenced by casual factors such as input variables and calendar events, Column 4, lines 20-27)

With respect to Claim 4, all the limitations of Claim 1 have been addressed above; and Park et al. further disclose:
wherein the first time- series model incorporates an influence of the exogenous variable on future data points predicted by the first time-series model by reducing a weight given to the exogenous variable relative to first variables in the first time-series model representing the at least one seasonality pattern. (casual factors (exogenous variable can contain components such as parameter estimates/weights which describe how fast a component is changing with time wherein a near zero indicates a relative constant component and a weight of near one includes a relative variable component (reducing a weight), Columns 3 and 4, lines 15-24 and 59-64 respectively)

With respect to Claim 5, all the limitations of Claim 1 have been addressed above; and Park et al. further disclose:
wherein the operations further comprise:
testing a second time-series model that incorporates a second exogenous variable corresponding to a second exogeneous factor (time series model can include autoregressive integrated moving average with exogenous inputs (ARIMAX), Column 4, lines 20-42) to determine that the second time-series model does not fit both the first portion of the set of historical data points and the second portion of the set of historical data point within the error threshold; (based upon a model selection criteria (testing), a model selection process selects a model that is best suited to forecast a particular time series (first/second potion) which implies that other models are not selected (second time-series model), Column 2, lines 55-57; model selection criterion can include values such as SSE (sum or square error), MSE (mean square error) or MAPE (mean absolute percent error, Column 10, lines 19-27; Figure 3 displays Model 1 through Model N (first/second time-series model)
and refraining from selecting the second time-series model based on testing the second time-series model. (model selection process selects a model from the pool for use in forecasting or other data model analysis which implies that other models are not selected (refrain from selecting the second time-series model), Column 2, lines 55-57)

With respect to Claim 12, all the limitations of Claim 1 have been addressed above; and Park et al. further disclose:
wherein the first time-series model includes the exogenous variable and variables corresponding to the at least one seasonality pattern and to at least one multiple-seasonality pattern in the historical data. (ARIMAX model specification chosen is a multiplicative seasonal model with a trend component (multiple-seasonality pattern), Column 7, lines 43-46)

Claims 14, 15 and 19 are method claims corresponding to the one or more non-transitory machine-readable media claims above (Claims 1, 2 and 12) and, therefore, are rejected for the same reasons set forth in the rejections of Claims 1, 2 and 12.

Claim 21 is an apparatus claim corresponding to the one or more non-transitory machine-readable media claim above (Claim 1) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 7,716,022) in view of Santos et al. (US 2019/0236497).

With respect to Claim 6, all the limitations of Claim 1 have been addressed above; and Park et al. do not explicitly disclose:
wherein the operations further comprise: 
determining a first score for the first time-series model based on a fit of the first time-series model to both the first portion of the set of historical data points and the second portion of the set of historical data points; 
and determining a second score for a second time-series model based on a fit of the second time- series model to both the first portion of the set of historical data points and the second portion of the set of historical data points, 
wherein the selecting operation is responsive to determining that the first time-series model is a better fit for the data set than the second time-series model based on the first score and the second score.
However, Santos et al. disclose:
wherein the operations further comprise: 
determining a first score for the first time-series model based on a fit of the first time-series model to both the first portion of the set of historical data points and the second portion of the set of historical data points; (evaluate out-of-sample error of all the identified best models using a method such as root-mean-square-error (RMSE) analysis which is the measure of the differences between the KPI forecast values predicted by the best fit model and expected/observed KPI forecast values based on the test set (first score), Paragraph 57, lines 4-13)
and determining a second score for a second time-series model based on a fit of the second time- series model to both the first portion of the set of historical data points and the second portion of the set of historical data points, (evaluate out-of-sample error of all the identified best models using a method such as root-mean-square-error (RMSE) analysis which is the measure of the differences between the KPI forecast values predicted by the best fit model and expected/observed KPI forecast values based on the test set (second test score), Paragraph 57, lines 4-13)
wherein the selecting operation is responsive to determining that the first time-series model is a better fit for the data set than the second time-series model based on the first score and the second score. (the best fit model with the KPI forecast values (first/second score) that most closely align with or match or are otherwise most similar to the expected/observed KPI forecast values may be selected as the single best fit model, Paragraph 57, lines 13-17)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Santos et al. into the teaching of Park et al. to include determining a first score for the first time-series model based on a fit of the first time-series model to both the first portion of the set of historical data points and the second portion of the set of historical data points and determining a second score for a second time-series model based on a fit of the second time- series model to both the first portion of the set of historical data points and the second portion of the set of historical data points wherein the selecting operation is responsive to determining that the first time-series model is a better fit for the data set than the second time-series model based on the first score and the second score in order to help determine the single best fit model from a plurality of forecasting models for subsequent analysis. (Santos et al., Paragraph 57, lines 13-17)

With respect to Claim 7, all the limitations of Claim 6 have been addressed above; and Park et al. further disclose:
wherein the second time-series model does not include any exogenous variable. (model selected can be one of local level models, local trend models, local seasonal models, local models, etc. wherein local level models forecast time series whose level (or mean) component varies with time, local trend models forecast time series whose level or trend components vary with time, local seasonal models forecast time series whose level or seasonal components vary with time and local models forecast time series whose level, trend or seasonal components vary with time (no exogenous variable), Column 3, lines 25-67)

With respect to Claim 8, all the limitations of Claim 6 have been addressed above; and Park et al. further disclose:
wherein the second time-series model includes a second exogenous variable. (time series model can include autoregressive integrated moving average with exogenous inputs (ARIMAX) (second exogenous variable), Column 4, lines 20-42)

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 7,716,022) in view of Katz et al. (US 2019/0325328).

With respect to Claim 11, all the limitations of Claim 1 have been addressed above; and Park et al. do not disclose:
wherein testing a first time-series model comprises:
performing a Fourier transform on the first time-series model.
However, Katz et al. disclose:
wherein testing a first time-series model comprises:
performing a Fourier transform on the first time-series model. (forming a time-series model by using autoregressive integrated moving average (ARIMA) algorithms that deconstruct the signal on the basis of either Fourier transforms within fixed windows or wavelet transform, Paragraph 35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Katz et al. into the teaching of Park et al. to include performing a Fourier transform on the first time-series model in order to help form a predictive time-series model. (Katz et al., Paragraph 35, lines 1-3)

Claim 18 is a method claim corresponding to the one or more non-transitory machine-readable media claim above (Claim 11) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 11.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 7,716,022) in view of Kesarwani et al. (US 10,372,572).

With respect to Claim 13, all the limitations of Claim 1 have been addressed above; and Park et al. further disclose:
wherein the data set is obtained from a workload of a computing system (time series data is data collected over a period of time (workload), Column 2, lines 14-19)
Park et al. do not disclose:
and the operations further comprise:
generating a recommendation for modifying the computing system based on the predicting the future data points.
However, Kesarwani et al. disclose:
and the operations further comprise:
generating a recommendation for modifying the computing system based on the predicting the future data points. (provide expert recommendations to clients based on the collected metrics, predictions, and/or statistics (future data points) such as recommending an upgrade of the instances supporting a service on a particular date when the predicted latency of the service will be unacceptably high for a period of time in the future, Column 8, lines 27-46)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kesarwani et al. into the teaching of Park et al. to include generating a recommendation for modifying the computing system based on the predicting the future data points in order to allow for actions to be taken to remedy a potential problem with computing resources before the problem actually occurs. (Kesarwani et al., Column 8, lines 57-60)

Claim 10 is a method claim corresponding to the one or more non-transitory machine-readable media claim above (Claim 13) and, therefore, is rejected for the same reasons set forth in the rejection of Claim 13.
Allowable Subject Matter
Claims 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bledsoe et al. (US 2018/0300737) disclose a time series forecasting system .
Ellis et al. (US 2014/0310059) disclose forecasting energy prices using ARIMA models.
Shan (US 2011/0302112) disclose building/verifying a times series model used for forecasting/prediction.
Hermine N. Akouemo et al. (“Time series outlier detection and imputation”, May 2022) discloses times series outlier detection in ARIMAX models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LU/
Lanny Ung           Examiner, Art Unit 2191                                                                                                                                                                                             
June 14, 2022

/Ted T. Vo/           Primary Examiner, Art Unit 2191